Citation Nr: 1025307	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  

2.  Entitlement to service connection for skin cancer.

3..  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1962 
to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating determination of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Jackson, Mississippi.  The Board first considered this appeal in 
April 2008 and remanded it for additional development.  The 
matter is properly returned to the Board for further appellate 
consideration.  The issue of entitlement to service connection 
for hearing loss, however, is not returned to the Board as it was 
granted in full by the agency of original jurisdiction in a 
December 2009 rating decision.  

There was a hearing before the Board at the RO in August 2007.  A 
transcript is associated with the claims folder.  

The stay which had been in effect at the time of the April 2008 
decision concerning the Veteran's claim for service connection 
for diabetes mellitus due to Agent Orange exposure, has been 
lifted.  That issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  GERD had its onset in service.  

3.  Skin cancer had its onset in service.  

4.  A lumbar spine disability was not manifest in service and is 
unrelated to service.  Arthritis of the lumbar spine was not 
manifest to a degree of 10 percent within one year of service 
separation.  

5.  A cervical spine disability was not manifest in service and 
is unrelated to service.  Arthritis of the cervical spine was not 
manifest to a degree of 10 percent within one year of service 
separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for skin cancer are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for service connection for lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran notice by letters dated in April 
2004, August 2004, and April 2008.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in July 
2009; obtained medical opinions as to the etiology and severity 
of disabilities; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  The RO's actions on remand complied 
with the Board's remand orders by following them as required.  As 
such, there is no need for additional remand pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  As such, the Board will turn to the 
merits of the Veteran's claims for entitlement to service 
connection.


Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for the 
award of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Establishing service 
connection on a secondary basis, therefore, requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.


GERD

Service treatment records do not contain any diagnoses of 
gastrointestinal disorders.  The Veteran complained of 
indigestion on service discharge examination in March 1982.  
Clinically he was normal at that time.

Post-service, the Veteran was suspected to have acid reflux in 
November 1995.  An esophagogastroduodenoscopy barium swallow for 
symptoms had been negative in 1993.  In January 1996, the 
assessment was symptoms of GERD.  He was assessed with GERD in 
October 1998 by VA. 

The Veteran testified in August 2007 that he felt that Navy chow 
which was spicy caused his GERD.  He had had terrible trouble for 
the last 10 years that he had been in the military, with 
indigestion, and the corpsman would give him big bottles of 
Titralac.  He stated that he was first treated for GERD post-
service in 1989.

On VA examination in July 2009, the Veteran told the examiner 
that he had had problems with indigestion while in the Navy and 
had been given antacid by the Navy corpsman multiple times for 
it.  The examiner noted that he had not had treatment until 1993, 
when an upper GI study was normal.  He had been 5 foot 8 inches 
tall and 200 pounds on service discharge and had gradually gained 
weight over the years.  The first time he had been given Prilosec 
was in 1998.  An EGD in February 2001 revealed gastritis in the 
antrum, bile reflux in the body of the antrum, and Barrett's 
esophagus.  A second one in January 2003 found no evidence of 
Barrett's esophagus.  The clinical diagnosis was a possible 
Barrett's.  EGD in November 2007 resulted in a diagnosis of 
Barrett's esophagus.  The VA examiner's diagnosis was GERD with 
hiatal hernia.  The examiner felt that the Veteran's hiatal 
hernia and reflux likely had nothing to do with his service and 
that they were related to his weight gain and aging.  It was 
noted that the Veteran weighed 317 pounds and had a massively 
elevated body mass index with a protruding abdomen.   
Unfortunately, the examiner did not include a rationale as to why 
the Veteran's obesity at discharge was not a factor for 
consideration even if it was 100 pounds less than the current 
weight.  Additionally, there was no discussion of the averred 
treatment during service and continuity expressed by the Veteran.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007). An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.

Following a complete review of the evidence, the Board concludes 
that service connection should be granted for GERD as the Veteran 
is competent to provide evidence of his experiences during and 
after service and his testimony is deemed credible as to a 
continuity of symptoms.  The Veteran's statements about 
indigestion and receiving Titralac from the corpsman for it in 
service are consistent with the circumstances of his service and 
he indicated that he had indigestion on service discharge 
examination in March 1982.  Moreover, he was obese on service 
discharge examination in March 1982 and medicated for indigestion 
in service.  His statements about continuity of symptoms after 
service are credible and support service connection for GERD.  
Accordingly, when resolving all doubt in favor of the Veteran, 
service connection for GERD is granted.

Skin cancer

The Veteran feels that service connection is warranted for skin 
cancer since he had day after day of sun exposure while on ship 
in service for 16 years, with reflection off of the water.  Skin 
cancer was not shown in service.  The Veteran had seborrheic 
dermatitis and keratosis on VA evaluation in July 2002.  

On VA examination in July 2009, the Veteran stated that he had 
been in the sun half of the time while he was on ship in service, 
for sixteen years.  He had been sunburned at least eight times 
during service, to his shoulders and arms.  He had had at least 
four sunburns after service and one before service.  He had been 
diagnosed as having basal cell carcinoma of his right ridge of 
his nose in September 1988.  He had not had recurrence of it or 
other basal cell carcinomas.  He had had an actinic keratotic 
lesion removed from his anterior chest in October 1994.  
Clinically, he had a number of solar elastosis changes on his 
forearms consisting of slightly hyperpigmented lesions but no 
signs of cancer.  There were seborrheic and actinic keratoses on 
his trunk but no signs of sunburn or cancer on his face or nose.  
There was a barely visible scar at the border of his right alar 
nasi.  He had multiple lentigines on his upper torso on his back 
and across his deltoid and upper chest.  The examiner noted that 
sun exposure does lead to lentigo and can lead to certain types 
of skin cancer.  With the Veteran's first skin cancer appearing 
in 1988, it was the examiner's opinion that it was at least as 
likely as not (a probability of at least 50 percent) that the sun 
exposure that he had during and prior to military service was 
responsible.  Both had also probably caused the sun damage 
lentigo and actinic keratosis that he now has.  

Given the medical evidence and credible testimony of the Veteran 
as to the length of time in the sun and amount of sunburns 
throughout his lift, the Board concludes that service connection 
is warranted for skin cancer, to include sun damage lentigo, and 
actinic keratosis.  The Veteran seems to have had a significant 
amount of sun exposure while in service, and the examiner in July 
2009 felt that it played a role in his skin cancer, lentigo, and 
actinic keratosis.  Being the sole cause of the development of 
skin disabilities is not the standard for awarding service 
connection.  As such, all doubt is resolved in the Veteran's 
favor and service connection is granted for his various skin 
"cancers."

Lumbar and cervical spine

The Veteran feels that service connection is warranted for lumbar 
and cervical spine arthritis because he had had numerous falls 
due to his left knee giving out from injury due to 
service-connected torn cartilage.  Duties on ship for sixteen 
years had also contributed.   Service connection is in place for 
post-operative arthroscopic partial meniscectomy of the left 
knee.

Consistent with the Veteran's assertions, service treatment 
records do not show lumbar or cervical spine problems or 
diagnoses.  There was no back or neck disability shown upon 
discharge from service or for many years thereafter.  There was 
no diagnosis of arthritis of the lumbar or cervical spine within 
one year of discharge from service.

A June 2000 note from M.D. Perry, M.D. states that the Veteran 
had a three year history of back pain and neck pain.  The Veteran 
stated that he had sustained an injury about three years 
beforehand in a fall, and since that time, had had low back pain.  
There was no specifics provided as to the reason for the fall and 
nothing to suggest that it was due to the Veteran's service-
connected left knee disability.

An August 2006 note from John J. McCloskey, M.D. indicates that 
he had performed a laminectomy of L5 on the Veteran in January 
2006.  The Veteran had a past medical history of hurting his left 
knee in service, having an operation for it in service and then 
after service, and serving twenty years in the Navy.  The Veteran 
reported that knee problems over the years had caused him to have 
many falls.  The Veteran believed that the falls had contributed 
to his back problems over the years.  The source of his low back 
pain and reason for his low back surgery was traumatically 
induced disc derangement of L5, consistent with years of wear and 
tear and aggravated by frequent falls.  Dr. McCloskey believed, 
based on the history as he knew it, that the Veteran's knee 
injury resulted in significant aggravation of his low back 
problems, because of frequent falls that had occurred over the 
years due to the knee problem.  Similar notations were made by 
Dr. McCloskey in August 2007 when he stated that it was his 
feeling that the Veteran's back problems were substantially a 
result of his initial service-connected knee problem and frequent 
falls.  

On VA examination in July 2009, in regard to the Veteran's neck 
condition secondary to his left knee, the Veteran reported that 
he began falling after his second knee operation in October 1996.  
He had denied neck or back pain on service discharge examination 
in March 1992.  The examiner reviewed the claims folder and felt 
that since the Veteran's left knee had no laxity whatsoever, it 
should not give way and cause him to fall.  His falls were due to 
something else instead of his left knee.  Notes from Dr. Perry 
and McCloskey were noted, but the examiner found that the Veteran 
had no left knee laxity that would be responsible for any type of 
fall.  He did, however, have degenerative changes in his neck 
dating from 1998 and in his back dating from 1999 and noted that 
it took time for those changes to develop.  As such, the examiner 
opined that the degenerative disease of the entire spine was a 
natural process of aging and increased weight.  
In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
specifically found that a medical opinion that contains only data 
and conclusions is accorded no weight.  The Court has previously 
found that an opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

In reviewing the evidence of record, the Board gives more weight 
to the opinion of the VA examiner that the Veteran's left knee 
did not cause his neck and back arthritis.  The opinion is 
supported by the finding that there is no laxity in the knee to 
suggest that falls are frequent because of the knee disability.  
Additionally, the degeneration in the spine requires time to 
develop and the timeline suggested by the Veteran is inconsistent 
with the medical findings of degeneration, as pointed out by the 
VA examiner.  The private records do not contain any discussion 
of these issues and appear to be based solely upon the 
unsubstantiated history as provided by the Veteran.  The Board 
notes that it is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds that the statements of the Veteran that his knee 
caused his back and neck disabilities are not credible.  They 
were made many years after the fact and are inconsistent with the 
objective medical findings.  As such, the medical opinions based 
thereon are not accepted as evidence in favor of the claims.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing that 
the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history provided 
by the Veteran; rather, the Board must assess the Veteran's 
credibility in reporting the statements to the medical examiner).

Based on the evidence, the Board concludes that service 
connection is not warranted for lumbar or cervical spine 
disability.  Neither was manifest in service and arthritis of the 
lumbar or cervical spine was not manifest to a degree of 10 
percent within one year of service discharge.  Additionally, 
neither lumbar spine nor cervical spine disability has been 
related to any incident of service origin.  Moreover, while it 
has been claimed that they are due to falls from the Veteran's 
service-connected left knee disability, the best information of 
record indicates that the Veteran's service-connected left knee 
disability does not cause him to fall.  While the Veteran and Dr. 
McCloskey feel that his left knee disability has caused him to 
fall, thus leading to back disability, the VA examiner in July 
2009 examined his left knee and found that he had no left knee 
laxity that would cause him to fall.  Moreover, the examiner 
attributed the degenerative disease of the Veteran's entire spine 
to the natural process of aging and increased weight.  It is 
unknown what caused Dr. McCloskey to conclude that the Veteran 
had fallen due to his left knee.  There is no indication that he 
examined the Veteran's left knee.  On the other hand, the VA 
examiner in July 2009 examined the Veteran's left knee and 
explained that since the Veteran did not have left knee laxity, 
it would not cause him to fall.  The Veteran, being a layperson, 
is not competent to indicate what caused his spine disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Consequently, service 
connection for lumbar and cervical spine disabilities is denied.


ORDER

Service connection for GERD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Service connection for skin cancer is granted, subject to the 
laws and regulations governing the award of monetary benefits.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.






REMAND

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313.  If a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, certain diseases, including diabetes mellitus, 
shall be service-connected, even though there is no record of 
such disease during service.  For purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been present 
at some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).

The Veteran stated in March 2004 that during service he was on a 
ship which was docked in port in Vietnam.  The Veteran indicated 
in September 2004 that he served aboard the U.S.S. HENRY B. 
WILSON (DDG-7) starting on May 16, 1963.  He stated that he had 
several deployments to Vietnam off the coast, and several 
deployments to Vietnam for shore bombardment and gun fire support 
inside Da Nang Harbor.  During his August 2007 hearing, he 
testified that he could not remember if his ship had ever tied up 
to a pier, or if he ever went ashore.  His statements leave open 
the possibility that he set foot on land in Vietnam or was in the 
inland waterways of Vietnam.  As such, VA has a duty to assist 
this Veteran in further substantiating his claim by attempting to 
locate records of his whereabouts during service.


Accordingly, the case is REMANDED for the following action:

1.  Request a more definitive statement 
from the Veteran as to when, if at any 
time, he either set foot on land in 
Vietnam, or he was in the inland waterways 
of Vietnam.  Request the Veteran to submit 
any proof he has of this (i.e., letters, 
photographs, etc.).

2.  Thereafter, obtain the Veteran's 
service personnel records and contact the 
Joint Services Records Research Center 
(JSRRC), the Navy, or any other 
appropriate agency.  They should be asked 
to provide evidence of the whereabouts of 
the vessels on which the Veteran served 
and any other pertinent evidence that may 
speak to whether it is at least as likely 
as not (at least 50 percent likely) that 
the Veteran either set foot on land in 
Vietnam or was in the inland waterways of 
Vietnam during his service.  

3.  Thereafter, readjudicate the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


